1. "Jurisdiction of a suit by an employee to recover unpaid minimum wages and overtime compensation, and an additional equal amount as `liquidated damages,' and attorney's fees, under the fair-labor standards act of 1938 29 U.S.C.A. 216, is not vested exclusively in the courts of the United States, but may be heard and determined in any State court of competent jurisdiction." Adair v. The Traco Division, 192 Ga. 59 (14 S.E.2d 466).
2. The petition in the instant case shows that the suit was brought under the above-referred-to fair-labor act, and the superior court of Gordon *Page 259 
County had jurisdiction of the case. The petition set out a cause of action, and the court erred in dismissing it on general demurrer.
Judgment reversed. MacIntyre and Gardner, JJ.,concur.
                        DECIDED NOVEMBER 7, 1942.